Citation Nr: 1203662	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for PTSD for the period from February 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial disability rating.  The Veteran did not file a clear notice of disagreement within a year following the May 2008 rating decision; rather, the Veteran attempted to file a new claim for an increased rating in February 2009.  However, after careful consideration of the applicable regulatory and case law, the Board finds that the appeal nevertheless arises from the May 2008 RO rating decision.  This determination presents no prejudice to the Veteran, and is specifically explained immediately below.

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of 38 C.F.R. § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

Here, the Board finds that evidence received by VA within one year of the May 2008 rating decision, regardless of the fact that it was submitted in connection with what was formally a new increased rating claim, was 'new and material' to the matter of the initial disability evaluation presented in the May 2008 rating decision.  The new and material evidence included a pertinent statement by the Veteran's spouse received in March 2009  and a VA psychiatric PTSD rating examination report dated in March 2009; both were received within one year following the May 2008 RO rating decision.  Applying 38 C.F.R. § 3.156(b) to these facts, this evidence is thus considered to have been filed in connection with the original claim that was adjudicated in May 2008.

To resolve the associated procedural and jurisdictional matters in this case in the manner most reasonable, without undue additional confusion or delay to the Veteran, the Board believes that it is appropriate to deem that the RO's June 2009 rating decision denying the claim for an increased rating for PTSD was effectively issued in connection with the continuing pending matter of the original assignment of a disability rating for PTSD.  Again, the original disability rating assignment associated with the grant of service connection remained a pending matter because no new adjudication had addressed the initial assignment with consideration of the new and material evidence submitted within a year of the original March 2008 RO rating decision and deemed to have been filed in connection with the original claim under 38 C.F.R. § 3.156(b).

Accepting, then, that the June 2009 RO rating decision addressing the Veteran's PTSD rating was issued in connection with the still-pending matter of the original disability rating assignment for PTSD, the appeal of this issue was then initiated by receipt of a timely notice of disagreement in July 2009; a statement of the case was issued in November 2009, and a substantive appeal was received in May 2010.

There is no prejudice to the Veteran in the above-discussed determination, and as this case must be remanded for other reasons, the RO will ensure complete and thorough review of the entire period on appeal during the readjudication required in the processing of this remand.

The Board further notes that during the course of this appeal a November 2009 RO rating decision assigned a 50 percent rating for PTSD effective from February 26, 2009.  The Board has accordingly characterized the issues on appeal, as shown above, to reflect the matters remaining on appeal during the two periods on appeal.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

At the October 2011 hearing before the Board at the RO, the Veteran and his spouse testified that the Veteran's PTSD symptoms have increased in severity and frequency recently.  The Veteran's last VA examination associated with this appeal was conducted in March 2009.  A more recent August 2010 VA psychiatric report that addresses this appeal involved only an updated review of the claims-file and not a new actual examination of the Veteran.

The Board notes that, in light of the Veteran's assertions that his disability has undergone further increases in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain and associate with the claims file any recent pertinent VA treatment records not already contained in the claims-file.

2.  The RO/AMC should schedule the Veteran for a VA PTSD examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for PTSD.  A GAF score should be assigned for the PTSD and some rationale or discussion of the basis for assigning such score should be furnished by the examiner.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


